Citation Nr: 1639799	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-11 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for status post right knee anterior cruciate ligament (ACL) reconstruction, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to April 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for the issue on appeal.  

The Board denied an increased rating for status post right knee ACL reconstruction in October 2015.  The Veteran appealed the Board's October 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 Order, the Court granted the parties' Joint Motion for Remand, vacating the matter to the Board for further adjudication.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Further development is necessary in this case.  

The Veteran asserts that his right knee ACL reconstruction is more severe than the current evaluation reflects.  

In a June 2016 Court Order, the Court granted the parties' Joint Motion for Remand, and vacated the Board's denial of an increased rating for a right knee ACL reconstruction, and remanded the matter to the Board for further adjudication.  Specifically, it was found that the Board erred by not ensuring VA complied with its duty to assist under the requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) to provide an examination that was adequate for rating purposes.  

At the December 2013 VA examination, the examiner recorded that the Veteran's initial range of motion for the right knee had flexion of 130 degrees with objective evidence of painful motion at 130 degrees with full extension.  Following repetitive-use testing, the examiner noted the Veteran's right knee flexion ended at 130 degrees and right knee extension had no limitation, which were the same measurements the examined recorded for the initial range of motion.  However, the examiner checked the box for "yes" to the question, "Does [Appellant] have additional limitation in range of motion of the knee and lower leg following repetitive-use testing?"  These findings of the December 2013 VA examiner were contradictory in nature.  Therefore, remand is warranted for the Board to obtain a new VA medical examination that is adequate for rating purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.  
 
2.  The AOJ should schedule the Veteran for an appropriate VA  examination to determine the current severity of his right knee ACL reconstruction.  The claims folder must be made available to and pertinent documents therein reviewed by the examiner in connection with the examination.  All indicated studies, to include range of motion studies, should be conducted, and the examiner should review the results of any testing prior to completing the report.  The examination report should include a detailed account of all symptomatology found to be present.  The examiner should address functional loss during flare-ups or following repeated use.  The examiner should consider all VA and any private examinations performed in connection with the claim and attempt to reconcile the December 2013 VA examination findings regarding flexion of 130 degrees and full extension both before and after repetitive use testing with the statement in the examination report that the Veteran had additional limitation in range of motion of the knee and lower leg following repetitive use testing.  The examiner should provide a complete rationale for the opinions/conclusions reached, whether favorable or unfavorable, citing the objective medical findings leading to the conclusions.  
 
3.  The RO should then readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative, should be provided with an appropriate Supplemental Statement of the Case, and should be given an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

